Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 1 of 40 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JARED LYNN HOLLAND, an individual; and
 NICHOLAS IANNOTTI, an individual,

        Plaintiffs,
                                                               Case No.:
 v.

 PRICEMDS.COM INC., a Florida for-profit
 corporation; MARC GROSSMAN, MD, an
 individual; and DANTE PANELLA, an individual,

        Defendants.
                                                       /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, JARED LYNN HOLLAND (“Holland”) and NICHOLAS IANNOTTI

 (“Iannotti”), (together, the “Plaintiffs”), file this Complaint and Demand For Jury Trial against

 Defendants,    PRICEMDS.COM          INC.     (“PriceMDs”),     MARC      GROSSMAN,         MD

 (“Grossman”), and DANTE PANELLA (“Panella”) (collectively, the “Defendants”), and

 allege as follows:

                                       INTRODUCTION

        Since its inception in 2013, Grossman has operated PriceMDs as his own personal

 fiefdom, maintaining secrecy over the day-to-day operations of the company and refusing to

 advise the shareholders of the actions or financial condition of the company. From 2015

 through the present date, Grossman and PriceMDs have categorically refused to provide

 Plaintiffs with annual financial statements or an accounting of monies paid to shareholders,

 including themselves, pursuant to various stock purchase agreements, have breached these




                                                1
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 2 of 40 PageID 2




 same stock purchase agreements and other contractual obligations in multiple and obvious

 ways, and have been unjustly enriched as a result of their misconduct. The remaining

 Defendants’ active and wrongful participation in a conspiracy designed to deprive Iannotti of

 his shares of stock contributed to the losses suffered by the Plaintiffs. In short, the Plaintiffs

 seek an award of damages against Defendants for their various contractual breaches and other

 wrongful conduct as specifically set forth herein.

                                  JURISDICTION AND VENUE

        1.         This is an action for damages that exceed $75,000.00, exclusive of attorneys’

 fees and costs.

        2.         This Court has subject matter jurisdiction over this action pursuant to 28

 U.S.C. § 1332 and 28 U.S.C. § 1367.

        3.         Holland is an individual who resides and is domiciled in Austin, Texas.

        4.         Iannotti is an individual who resides and is domiciled in Chicago, Illinois.

        5.         PriceMDs is a Florida for-profit corporation with its principal place of business

 located at 720 Brooker Creek Blvd, #221, Oldsmar, Florida 34677.

        6.         Grossman is an individual who, upon information and belief, resides and is

 domiciled in Exeter, New Hampshire. According to PriceMDs’ website, Grossman is the

 company’s Chairman, Co-Founder, and Chief Executive Officer.

        7.         Panella is an individual who, upon information and belief, resides and is

 domiciled in Tampa, Florida. According to PriceMDs’ website, Panella is the company’s Head

 of Business Development; however, Panella’s current LinkedIn profile states that he is

 President and Co-Founder of PriceMDs.




                                                   2
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 3 of 40 PageID 3




         8.      This Court has personal jurisdiction over the Defendants because they either

 reside in this State, committed tortious acts resulting in injury in this State, or have purposefully

 availed themselves of the benefit of doing business in this State.

         9.      Venue is proper in the Middle District of Florida under 28 U.S.C. § 1391(b)(1)

 as this is the judicial district which at least one defendant resides, and under 28 U.S.C. §

 1391(b)(2) as this is the judicial district in which a substantial part of the events or omissions

 giving rise to the claim occurred.

         10.     While Grossman was represented as the CEO of PriceMDs, it is readily

 apparent that Panella actually led the company, and participated or orchestrated most, if not

 all, aspects of PriceMDs’ operations, including (a) hiring of employees, staff, and

 management; (b) investor communications; (c) scripting of marketing material; (d) sales

 presentations; (e) drafting press releases; (f) drafting revenue projections and company

 outlooks; (g) handling investor inquiries; and (h) directed the purchase of equipment,

 marketing materials, and directed programing changes.

         11.     All conditions precedent to maintaining this action have been met or otherwise

 waived.

         12.     Plaintiffs have retained the undersigned attorneys and are responsible for the

 reasonable fees associated with the legal services rendered in this action.




                                                  3
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 4 of 40 PageID 4




                                 FACTUAL ALLEGATIONS

 A.     Plaintiffs’ Investments in PriceMDs.

        13.     PriceMDs’ website bills the company as “a healthcare insurance technology

 company that offers Surgery, Treatment & Worker’s Comp. benefit management solutions for

 self-insured insurance plans and their beneficiaries.”

        14.     Plaintiffs are shareholders of PriceMDs who provided investment capital

 exceeding $150,000.00—and in Iannotti’s case, raised in excess of $250,000.00 from outside

 investors—as part of a $1,000,000.00 “Friends & Family Best Efforts” capital raise conducted

 by PriceMDs in 2015 and 2016.

        (i)     Holland’s Investment in, and Receipt of Payments from, PriceMDs

        15.     Holland is an outsider to PriceMDs. He was brought in as an investor during

 the Friends & Family round by PriceMDs’ then-Director of Finance, Chris Eikenberry.

        16.     Holland made two separate investments during the Friends & Family round.

        17.     On or about August 10, 2015, Holland entered into a Stock Purchase Agreement

 with PriceMDs under which he purchased 17,500 shares of company common stock at a price

 of $2.00 per share, for an initial investment of $35,000.00. A true and correct copy of

 Holland’s first Stock Purchase Agreement is attached hereto as Exhibit A (the “Holland

 SPA_1”).

        18.     On or around January 8, 2016, Holland entered into a second Stock Purchase

 Agreement with PriceMDs pursuant to which he purchased an additional 50,000 shares of

 company common stock at the same price of $2.00 per share, for a second investment of

 $100,000.00. A true and correct copy of Holland’s second Stock Purchase Agreement is




                                                4
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 5 of 40 PageID 5




 attached hereto as Exhibit B (the “Holland SPA_2”, and together with the Holland SPA_1, the

 “Holland SPAs”).

        19.     PriceMDs issued stock certificates to Holland for both of his purchases pursuant

 to the terms of the Holland SPAs.

        20.     Accordingly, Holland’s total investment in PriceMDs was $135,000.00, and

 Holland currently holds 67,500 shares of company common stock.

        21.     Both the Holland SPA_1 and Holland_SPA2 contain provisions for repayment

 of dollars invested.

        22.     The Holland SPA_1 provides, in relevant part:

        Jared Lynn Holland will be paid quarterly pro rata from 40% of collected
        revenue* until amount paid in stock purchase of PriceMDs.com of 17,500
        shares dated 8/10/15 is paid in full to Investor. *Revenue is monies paid solely
        and exclusively from sales of ‘Click Throughs’ on website PriceMDs.com.

 See Exhibit A, Ex. A.

        23.     Whereas, the Holland SPA_2 states:

        Jared Lynn Holland will be paid quarterly pro rata from 40% of collected
        revenue* until amount paid in stock purchase of PriceMDs.com of 50,000
        shares dated 1/8/16 is paid in full to Investor. *Revenue is monies paid
        exclusively from sales of products and services as well as strategic partnerships
        of PriceMDs.com.

 See Exhibit B, Ex. A.

        24.     Both agreements provide that: “Investor retains all shares purchased with this

 Agreement.” See Exhibit A, § 1.5; see Exhibit B, § 1.5.




                                               5
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 6 of 40 PageID 6




        25.     In the nearly three (3) years that followed his initial investment, Holland did

 not receive a single dollar of capital repayment under either of the Holland SPAs. Moreover,

 Holland was not provided any accounting of the revenues collected and/or repaid to investors.

        26.     Holland has never been provided an accounting or any type of explanation from

 PriceMDs of the revenues it has collected and/or repaid to investors, including himself.

        27.     In May 2018, without any accounting or explanation, PriceMDs made an initial

 return of capital payment to Holland in the amount of $3,199.49.

        28.     Since then, he has received additional return of capital payments from

 PriceMDs, as follows:

                                   $ 3,199.49 –    05/2018
                                   $ 3,274.49 –    09/2018
                                   $ 8,401.48 – 10/16/2018
                                   $12,290.10 – 01/18/2019
                                   $10,547.33 – 04/16/2019
                                   $11,602.06 – 07/10/2019
                                   $13,333.33 – 10/01/2019
                                   $13,953.49 –    01/2020
                                   $10,000.00 – 04/07/2020
                                   $13,398.23 – 06/26/2020

        29.     In the email communication advising Holland of the June 2020 payment,

 PriceMDs Comptroller/SVP of Analytics, Max Grossman, stated the following:

        Please be advised that you will receive a check that will be sent to you by
        6/26/20 representing the final payout for your investment from 2020 Q2
        revenue. The check that you will receive for Q2 2020 is in the amount
        of $13,398.23. Please note that this payment, taken together with prior
        payments you have already received will constitute 100% payment in full for
        the entire balance owed to you under the terms of your $100,000 Friends &
        Family Stock Purchase. You have now received the entire $100,000 amount of
        your Friends & Family investment. Of course, any distributions due all
        shareholders such as the recent $0.02 dividend you received for 2020 Q1 will
        continue to be paid out in due course accordingly.




                                               6
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 7 of 40 PageID 7




        30.     Accordingly, it is PriceMDs stated position that it has fulfilled its repayment

 obligations to Holland under the Holland SPAs.

        31.     However, to date, Holland has not received a single penny capital repayment

 from PriceMDs under the Holland SPA_1.

        32.     Since making his $135,000 Friends & Family investment in PriceMDs, Holland

 has received, without notice or explanation, certain dividend payments from the company, to

 wit:

        $0.01 per share dividend payment in January 2020 in the amount of $675.00
        $0.02 per share dividend payment in April 2020 in the amount of $1,350.00
        $0.021 per share dividend payment in July 2020 in the amount of $1,417.50
        $0.025 per share dividend payment in September 2020 in the amount of
        $1,687.50

        33.     These dividends resulted in nominal payments to Holland, however, upon

 information and belief, produced significant payments to the company’s top shareholders,

 including Grossman and Panella.

        34.     Holland has never been provided any information as to how the return of capital

 payments he has received have been calculated and whether they actually corresponded to

 PriceMDs contractual obligation to pay him “quarterly pro rata from 40% of collected revenue”

 under both of the Holland SPAs. See Exhibits A and B.

        35.     Additionally, Holland has never been provided an explanation of why it took

 nearly three (3) years to receive his first return of capital payment.

        36.     On information and belief, the delay was at least partly due to PriceMDs’

 position that Holland is not entitled to any return of capital under the Holland SPA_1 due a




                                                 7
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 8 of 40 PageID 8




 change in the company’s revenue model that was unilaterally implemented by its leadership

 after Holland signed the agreement.

        37.     On information and belief, PriceMDs has selectively paid return of capital

 payments to specific investors at its own discretion, rather than first paying Holland “quarterly

 pro rata from 40% of collected revenue” as the Holland SPAs require.

        38.     On information and belief, certain shareholders have had their entire capital

 investments “repurchased” by PriceMDs at the same or higher amounts than the original

 purchase prices, again, rather than first paying Holland “quarterly pro rata from 40% of

 collected revenue” as the Holland SPAs require.

        39.     Furthermore, PriceMDs is paying significant dividends to its largest

 shareholders prior to fulfilling its return of capital obligation to Holland.

        (ii)    Iannotti’s Investment in PriceMDs

        40.     Iannotti is the Chief Executive Officer of an interactive technology, marketing,

 and digital media company called Belmont Digital, LLC (“Belmont”).

        41.     In the early stages of PriceMDs’ inception, Belmont was contracted to build

 PriceMDs’ website and provide hosting services for the company’s servers.

        42.     As the owner of Belmont, Iannotti was the main point of contact for these

 services.

        43.     In or around July 2014, Iannotti was asked by Grossman to become PriceMDs’

 Chief Technology Officer (CTO) and to join the company’s Board of Directors.




                                                  8
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 9 of 40 PageID 9




        44.     Subsequent thereto, PriceMDs initiated its Friends & Family capital raise in

 which directors, officers, and other upper-level personnel were encouraged to secure

 investment dollars from, as the name suggests, their networks of friends and family.

        45.     Personal investments were also encouraged, and Iannotti committed to making

 a $25,000 investment in PriceMDs for that round.

        46.     Iannotti also raised over $250,000 from his personal network during the Friends

 & Family round.

        47.     On September 1, 2015, as Iannotti was working to help establish and open

 PriceMDs’ new office in Oldsmar, Florida, he entered into the Stock Purchase Agreement with

 PriceMDs for the purchase of 12,500 shares of PriceMDs common stock valued at $25,000. A

 true and correct copy of Iannotti’s Stock Purchase Agreement is attached hereto as Exhibit C

 (the “Iannotti SPA”).

        48.     In discussions over the weeks that followed, Iannotti and Grossman agreed to

 modify the terms of the Iannotti SPA so that, in lieu of my making any cash payment for the

 stock, Iannotti would instead purchase supplies, equipment and services for PriceMDs’ new

 office, and Belmont would provide discounted programming services to PriceMDs, the value

 of which would be applied to satisfy Iannotti’s payment obligation under the Iannotti SPA.

        49.     Grossman confirmed his agreement to this arrangement in an email dated

 November 18, 2015, a true and correct copy of which is attached hereto as Exhibit D.

        50.     Based upon this agreement, Iannotti continued to provide the agreed upon

 services and to purchase equipment to outfit PriceMDs’ new corporate office, and Belmont




                                               9
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 10 of 40 PageID 10




   continued to provide the agreed upon programming services, a portion of which satisfied

   Iannotti’s obligations under the parties’ stock purchase agreement.

           51.     Iannotti did not know that at the time that Grossman, acting on behalf of

   PriceMDs, had no intent to deliver the stock certificates to Iannotti as promised; instead,

   Grossman and PriceMDs only entered this agreement with Iannotti to obtain the benefit of

   Iannotti and Belmont’s services and the equipment without providing anything in return.

           52.     Upon information and belief, Panella was aware of Grossman’s plan to defraud

   Iannotti and, in fact, assisted him in doing so, as is set forth herein.

           53.     In February 2016, Panella sent a message to Iannotti indicating that Grossman

   agreed to give Iannotti a seat on the PriceMDs’ Board of Directors. See Exhibit E.

           54.     That same month, Panella told Iannotti, “I’m going on the offensive starting

   tomorrow, I’m calling in favors, I will close 5mil in 30 days, I want you to be CEO IN 90 days,

   we need to do this, need marc out of the way.” See Exhibit F. Panella then tells Iannotti,

   “Let’s plan on meeting with Ahab in next week, he made 5m last qtr. And has priv. by her

   balls.” Id.

           55.     Again, in February 2016, Panella also messaged Iannotti, “You have my 100%

   commitment, I want you to be CEO of PriceMDs.com, you’re part of the couch friendship, let

   me know what you want in contract, save this text.” See Exhibit G.

           56.     In March 2016, Panella told Iannotti, “Fyi, jp just told me Marc told JP he sees

   you as the future ceo of the company.” See Exhibit H.

           57.     In April 2016, Panella again informed Iannotti, “Trust me things are going as

   planned, don’t sweat the little things, you will be ceo, Marc will chill out shortly Have a good




                                                    10
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 11 of 40 PageID 11




   night.” See Exhibit I. Then Panella informed Iannotti, “All good, we will do this together,

   you will Be ceo I can’t do it without you.” Id.

          58.     In May 2016, Panella emailed Iannotti informing Iannotti that he was issued

   25,000 stock options by PriceMDs for having brought in outside investment capital during the

   PriceMDs initial raise.

          59.     In the Iannotti SPA, the parties agreed as follows: “Nicholas Iannotti will be

   paid quarterly pro rata from 40% of collected revenue* until amount paid in stock purchase of

   PriceMDs.com of 50,000 shares dated 9/1/15 is paid in full to Investor. *Revenue is monies

   paid exclusively from sales of products and services as well as strategic partnerships of

   PriceMDs.com.” See Exhibit C, at Exhibit A. “Investor retains all shares purchased with this

   Agreement.” Id. at § 1.5.

          60.     While Iannotti was employed by PriceMDs as its CTO, Belmont continued to

   provide programming services to PriceMDs, which Iannotti was responsible for overseeing.

          61.     Belmont continued to invoice PriceMDs directly on an “hours-worked” basis

   for the services the company provided to PriceMDs.

          62.     Iannotti informed Grossman and Panella that he paid the programmers through

   PayPal/Credit Card, and yet they demanded copies of checks. Accordingly, Iannotti provided

   copies of check fronts, representing the amounts he had paid to the programmers on behalf of

   PriceMDs. Thereafter, Iannotti and Panella exchanged messages wherein Panella asked

   whether Iannotti could resubmit the invoices as being paid with a credit card. See Exhibit J.

   Iannotti remained confused, and asked why (a month later), this was an issue now. Id.




                                                 11
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 12 of 40 PageID 12




          63.     Nonetheless, Iannotti submitted to company co-founder and President Panella

   all invoices to account for Iannotti’s full investment amount. See e-mail from Iannotti to

   Panella dated June 16, 2016, attached hereto as Exhibit K.

          64.     Additionally, later that same month in June 2016, Iannotti texted Panella about

   the stock certificates, and stated, “I sent you the updated email like you requested showing

   payments made to the programmers via CC instead of the checks now for my F&F (Friends

   and Family). Marc told me the minute I do that he’ll get me the stock certs.” See Exhibit L.

   In response, Panella told Iannotti “let me go first,” in corresponding with Grossman, and “he

   will get you your certs by the end of week....” Id.

          65.     Panella later, in the same message, after Iannotti indicated he would like to

   speak with Grossman directly, he was informed by Panella, “No, don’t waste the time right

   now, it wont play well with marc, he will get you the certs.” Id.

          66.     On July 26, 2016, in response to Iannotti’s continued efforts to obtain payment

   on the Belmont Invoice so that he could, in turn, pay Belmont’s international programmers

   who had performed the work, Panella sent Iannotti an e-mail in which he confirmed that

   PriceMDs did not dispute the invoice amount, but that additional documentation was being

   requested by the company’s accountants due to supposed oversight issues.

          67.     The message from Panella to Iannotti stated as follows:

          Nick,

          Good Morning. I hope you had a nice drive down from Chicago. Hopefully
          the following information can be completed quickly as the amounts aren't in
          question, just the documentation. (I know this is a pain in the ass, but it
          truly is needed)

          PriceMDs is now under additional oversight because of our 506c filing and



                                                 12
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 13 of 40 PageID 13




           the SEC audits that will have to be completed following the filing of this
           Series A raise. All members of the team especially officers and directors have
           a higher fiduciary responsibility to compliance on all aspects of the business.

           The accountant is requesting additional information from you on a few of your
           invoices submitted. In the future we will have to follow this protocol and the
           prior invoices will have to be updated to this standard before SEC filing or
           Audit.

           (Cut and paste from Accountant:)

           1. Flagged invoices can be potential COI (conflict of Interest) as they are run
           thru his LLC Belmont Digital-- really need them to be 1099 or direct- to
           employee
           2. No last name on invoices of programmers
           3. June 325 hours of programming with need accountability of task
           accomplished and backlog-of details
           4.Need evidence that programmers were actually paid-- verify accounts

           Call me to discuss if you have any questions.

           Dante Michael Panella

           727-204-4627
           www.PriceMDs.com
           Head of Business Development
           DantePanella@PriceMDs.com




   See e-mail from Panella dated July 26, 2016, attached hereto as Exhibit M (emphasis in

   original).

           68.    In August 2016, Panella told Iannotti in response to Iannotti asking whether he

   could get him his stock certificates, “Yes, already on it, don’t worry.” See Exhibit N.

           69.    In addition to receiving programming services at a discounted price, PriceMDs

   received the additional benefit of not having any cash outlay for those services, or for the




                                                  13
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 14 of 40 PageID 14




   equipment purchased by Iannotti and Belmont, which allowed PriceMDs to preserve capital

   while its website was still in development.

          70.      As set forth herein, and as the exhibits attached hereto demonstrate, Iannotti, on

   repeated occasions, demanded that PriceMDs issue the stock certificates reflecting his 12,500

   shares paid for through the provision of services and the purchase of office equipment as agreed

   upon between Grossman, on behalf of PriceMDs, and Iannotti, following execution of the

   Iannotti SPA.

          71.      Iannotti was thereafter forced to deal only with Panella on these issues in what

   can only be perceived as an attempt by Grossman to insulate himself from the fraud he

   perpetrated upon Iannotti, and of Panella’s knowing assistance therewith.

          72.      Time and time again, Iannotti was promised by Panella that the certificates

   would be forthcoming.

          73.      In August 2016, Iannotti was informed by Panella that Grossman already agreed

   to giving Iannotti increased responsibility on the Board of Directors and more compensation

   for his efforts. See Exhibit O.

          74.      That same month, Iannotti, concerned that his compensation had not increased

   and given his workload, texted Panella regarding these issues. Iannotti stated in his text

   messages that he was continually promised an increase in compensation and salary, and that

   Panella had routinely told him “PriceMDs can’t succeed without my involvement.” See

   Exhibit P. In response, Panella informed Iannotti that he would call him in an hour, and, that

   “this doesn’t work without you.” Id.




                                                  14
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 15 of 40 PageID 15




            75.   Again, in August 2016, Iannotti told Panella, “I’ve also asked him for my stock

   certificates about 5 times now. I’ve had my paperwork in to him since April. He keeps telling

   me it’s just waiting for a signature from Ahab.” See Exhibit Q. In response, Panella stated,

   “I’ll get Ahab t [sic] sign don’t worry.” Id.

            76.   In September 2016, Panella told Iannotti that based on PriceMDs’ successes,

   “You and your investors …pretty much guaranteed to get investments back and free stock.”

   See Exhibit R. This representation and acknowledgement regarding Iannotti’s investment in

   PriceMDs and Panella’s promise for free stock and investments, were relied upon by Iannotti

   in continuing to work for PriceMDs.

            77.   The stock certificates were never issued, as the Defendants obviously never had

   any intention of fulfilling their obligations Iannotti regarding his position as a shareholder of

   PriceMDs.

            78.   On February 23, 2017, sensing that he had been scammed into pouring endless

   efforts into a startup company based on empty promises, Iannotti submitted written notice to

   Grossman that he was resigning as CTO and from his position on the Board of Directors of

   PriceMDs. See True and correct copy of Iannotti’s Resignation and Demand for Unpaid

   Wages/Invoice, attached hereto as Exhibit S. This letter also reflected Iannotti’s intent to

   retain the 12,500 shares stock he had purchased in the PriceMDs’ Friends & Family stock

   round.

            79.   Grossman acknowledged receipt of Iannotti’s demand without challenging

   Iannotti’s stock ownership in the course of multiple email exchanges between the two of them.




                                                   15
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 16 of 40 PageID 16




   B.     Defendants’ Fraudulent Conduct, and PriceMDs’ Breaches of its Agreements
          with Holland and Iannotti.

          80.    The investments made by Holland and Iannotti, like so many others who

   participated in the PriceMDs’ Friends & Family round, were procured through a campaign of

   misrepresentation that started at the very top of PriceMDs with its co-founders, Grossman and

   Panella.

          81.    Key employees, such as Iannotti, were barraged with communications

   encouraging them to invest in PriceMDs, and to have their friends and family members invest,

   based on representations of actual progress within the company which, in reality, had not

   occurred.

          82.    New contract partners were touted regularly without any evidence of signed

   contracts or actual business dealings. Investors were repeatedly told of the growing database

   of TPAs and physicians who had registered to use PriceMDs, though in reality, the database

   contents were simply scrubbed from the internet without the providers’ knowledge or any

   agreement to work with PriceMDs.

          83.    Simply put, PriceMDs’ leadership was selling a concept as though it was

   already a reality, causing investors like Holland and Iannotti to make investments they

   otherwise would not have made had true and accurate representations of the company’s status

   been known or disclosed.

          84.    Iannotti was additionally induced to enter into the Iannotti SPA based on the

   promise that he would be issued 12,500 shares of PriceMDs common stock for the purchase

   price of $25,000.




                                                16
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 17 of 40 PageID 17




             85.   Once the parties had entered into the Iannotti SPA, Iannotti and Grossman

   orally modified same to allow Iannotti to provide discounted programming and design services,

   and purchased office equipment for the PriceMDs office, valued at $25,000, rather than pay

   cash for the stock.

             86.   Iannotti acted in reliance on his agreement with Grossman, acting on behalf of

   PriceMDs, and provided the agreed upon services and equipment, but PriceMDs refused to

   issue the promised stock certificates. It became apparent to Iannotti that PriceMDs never had

   any intention of issuing the stock certificates. As a result of its fraudulent conduct, PriceMDs

   has been unjustly enriched in that it accepted the benefits of the work provided by Belmont

   and Iannotti, and the equipment purchases from Iannotti, without ever issuing the promised

   shares.

             87.   PriceMDs also committed multiple and ongoing breaches of its stock purchase

   agreements with Holland and Iannotti. Both Holland and Iannotti were induced to enter into

   their respective stock purchase agreements based on the promise that they would be paid

   “quarterly pro rata from 40% of collected revenue” until their original stock purchase amount

   was repaid in full, see Nos. 3, 9, and 10, Exhibit A, a promise it has become clear the company

   never intended to keep.

             88.   On December 17, 2015, Grossman sent an e-mail to all PriceMDs shareholders

   advising that the company would be making its “first ‘return of capital payment’ on April 15,

   2016.” See e-mail from Grossman dated December 17, 2015, attached hereto as Exhibit T.

   Neither Holland nor Iannotti received a payment in April 2016. In fact, as detailed above,




                                                 17
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 18 of 40 PageID 18




   Holland did not receive a return of capital payment until May 2018, more than two years after

   the promised date; and Iannotti has not received a single return of capital payment to date.

           89.     PriceMDs failure to timely pay and account for its payments (or lack thereof)

   is a direct breach of the company’s contractual obligation to Holland and Iannotti to repay their

   capital investments “quarterly pro rata from 40% of collected revenue” until repaid in full. See

   Nos. 3, 9, and 10, Exhibit A.

           90.    Furthermore, with respect to Iannotti specifically, PriceMDs has breached the

   Iannotti SPA by failing to include him in dividend payments made to all shareholders, and by

   failing to issue promised stock certificates despite repeated assurances by Panella, made on

   behalf of PriceMDs, that same would be issued.

           91.    Belmont continued to provide programming services, which were to be paid for

   despite the accrual of Iannotti’s salary.

   C.      Conclusion.

           92.    In reliance on the misrepresentations by PriceMDs’ leadership and promises of

   timely repayment of capital, Holland and Iannotti invested $135,000 and $25,000, respectively,

   in PriceMDs.

           93.    While Holland has received certain return of capital payments, they have been

   sporadic and wholly inconsistent with amounts received by other investors.

           94.    Iannotti, on the other hand, has yet to have a single dollar of his investment

   returned, nor was he included in the four (known) dividend payments made to shareholders to

   date.




                                                  18
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 19 of 40 PageID 19




          95.     In a letter sent to all PriceMDs shareholders on or about February 20, 2019,

   Grossman proudly announced that “PriceMDs’ last raise in common stock was completed at

   $3.50 per share, which is equivalent to a $51 MM post-money valuation on a fully diluted

   basis.” See Shareholder Letter Feb 2019, attached hereto as Exhibit U. Grossman further

   projected revenues for 2019 of “between $14 - $20+ million.” Id.

          96.     To that end, PriceMDs has issued four (known) dividend payments to

   shareholders, in spite of the fact that not all shareholders have had their capital repaid in full,

   including Holland and Iannotti. These dividends, in even the smallest amounts, greatly inure

   to the personal benefit of Grossman and Panella as majority shareholders, while providing only

   a nominal benefit to the rest of the minority shareholders.

          97.     On January 4, 2016, in order to placate investors and lure prospective investors,

   Defendant PriceMDs, through Panella, released false 2016 financial statements projecting

   sales for such physical year to total $15,000,000.00 in revenue. Such statements were

   knowingly false in that such revenue stream did not exist, which was evidenced by the fact that

   PriceMDs did not have executed contacts with health care providers such as HealthExpense,

   TriNet, GodRx, and Healthsmart.

          98.     At the time when such statements were made, these companies did not have

   their customer/patients enrolled with PriceMDs.          Such false declarations of financial

   profitability generated from existing contracts was reiterated by Panella on December 7, 2016.




                                                   19
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 20 of 40 PageID 20




                                             COUNT I
                                 Breach of Contract – Holland SPA_1
                                       (Holland v. PriceMDs)

             99.    Holland incorporates and re-alleges paragraphs 1 through 98 as if fully set forth

   herein.

             100.   Holland entered into a written contract with PriceMDs, the Holland SPA_1, on

   or around August 10, 2015.

             101.   The Holland SPA_1 obligated Holland to invest $35,000.00 in exchange for

   17,500 shares of PriceMDs company common stock at a price of $2.00 per share.

             102.   Holland paid PriceMDs the $35,000.00 and Price MDs thereafter issued stock

   certificates to Holland.

             103.   Pursuant to the Holland SPA_1, Holland was to receive:

             Jared Lynn Holland will be paid quarterly pro rata from 40% of collected
             revenue* until amount paid in stock purchase of PriceMDs.com of 17,500
             shares dated 8/10/15 is paid in full to Investor. *Revenue is monies paid solely
             and exclusively from sales of ‘Click Throughs’ on website PriceMDs.com.

   See Exhibit A.

             104.   Further, the Holland SPA_1 provides that:          “Investor retains all shares

   purchased with this Agreement.” See Exhibit A, § 1.5.

             105.   Holland has not received a single dollar of capital repayment under the Holland

   SPA_1.

             106.   Moreover, Holland was not provided any accounting of the revenues collected

   and/or repaid to investors.

             107.   On information and belief, PriceMDs’ has taken the position that Holland is not

   entitled to any return of capital under the Holland SPA_1 due a change in the company’s



                                                   20
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 21 of 40 PageID 21




   revenue model that was unilaterally implemented by its leadership after he signed the

   agreement.

          108.     On information and belief, PriceMDs has been selectively paying return of

   capital payments to specific investors at its own discretion, rather than first paying Holland

   “quarterly pro rata from 40% of collected revenue” as the Holland SPAs require.

          109.     Certain shareholders have had their entire capital investments “repurchased” by

   PriceMDs at the same or higher amounts than the original purchase prices, again, rather than

   first paying Holland “quarterly pro rata from 40% of collected revenue” as the Holland SPA_1

   requires.

          110.     These actions by PriceMDs constitute a breach of the Holland SPA_1 that

   PriceMDs entered into with Holland.

          111.     PriceMDs failure to timely pay and account for its payments (or lack thereof)

   is a direct breach of the company’s contractual obligation to Holland to repay their capital

   investments “quarterly pro rata from 40% of collected revenue” until repaid in full.

          112.     As a direct and proximate result of PriceMDs’ breach of contract, Holland has

   been damaged.

          113.     The Holland SPA_1 contains an attorney’s fee provision relating to

   enforcement of the agreement.

          WHEREFORE, Holland demands judgment against PriceMDs for damages, attorneys’

   fees, as set forth in the Holland SPA_1, court costs, and any such other and further relief as

   this Court deems just and appropriate.




                                                 21
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 22 of 40 PageID 22




                                            COUNT II
                                 Breach of Contract – Iannotti SPA
                                      (Iannotti v. PriceMDs)

             114.   Iannotti incorporates and re-alleges paragraphs 1 through 98 as if fully set forth

   herein.

             115.   Iannotti entered into a written contract with PriceMDs, the Iannotti SPA, on or

   around September 1, 2015. See Exhibit C.

             116.   The Iannotti SPA obligated Holland to invest $25,000.00 in exchange for

   12,500 shares of PriceMDs company common stock at a price of $2.00 per share. See id.

             117.   In discussions over the weeks that followed, Iannotti and Grossman agreed to

   modify the terms of the Iannotti SPA so that, in lieu of my making any cash payment for the

   stock, Iannotti would instead purchase supplies, equipment and services for PriceMDs’ new

   office, and Belmont would provide discounted programming services to PriceMDs, the value

   of which would be applied to satisfy Iannotti’s payment obligation under the Iannotti SPA.

             118.   Grossman confirmed his agreement to this arrangement in an email dated

   November 18, 2015.

             119.   Iannotti was also issued 25,000 stock options by PriceMDs for having brought

   in outside investment capital during the PriceMDs initial raise, as confirmed by both Dante

   and Grossman on May 11, 2016.

             120.   In the Iannotti SPA, the parties agreed as follows: “Nicholas Iannotti will be

   paid quarterly pro rata from 40% of collected revenue* until amount paid in stock purchase of

   PriceMDs.com of 50,000 shares dated 9/1/15 is paid in full to Investor. *Revenue is monies




                                                   22
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 23 of 40 PageID 23




   paid exclusively from sales of products and services as well as strategic partnerships of

   PriceMDs.com.” “Investor retains all shares purchased with this Agreement.”

           121.   On repeated occasions, Iannotti demanded that PriceMDs issue the stock

   certificates reflecting his 12,500 shares paid for through the provision of services and the

   purchase of office equipment as agreed upon between Grossman, on behalf of PriceMDs, and

   Iannotti.

           122.   Iannotti was thereafter forced to deal only with Panella on these issues; and time

   and time again, Iannotti was promised by Panella that the certificates would be forthcoming.

           123.   The stock certificates were never issued, as the Defendants obviously never had

   any intention of allowing Iannotti to become a shareholder of PriceMDs.

           124.   On February 23, 2017, sensing that he had been scammed into pouring endless

   efforts into a startup company based on empty promises, Iannotti submitted written notice to

   Grossman that he was resigning as CTO and from his position on the Board of Directors of

   PriceMDs. This letter also reflected Iannotti’s intent to retain the 12,500 shares stock he had

   purchased in the PriceMDs’ Friends & Family stock round.

           125.   Grossman acknowledged receipt of Iannotti’s demand without challenging

   Iannotti’s stock ownership in the course of multiple email exchanges between these

   individuals.

           126.   Iannotti acted in reliance on his agreement with Grossman, acting on behalf of

   PriceMDs, and provided the agreed upon services and equipment, but PriceMDs refused to

   issue the promised stock certificates.




                                                 23
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 24 of 40 PageID 24




             127.   PriceMDs also committed multiple and ongoing breaches of the Iannotti SPA,

   which provides that he would be paid “quarterly pro rata from 40% of collected revenue” until

   his original stock purchase amount was repaid in full, see Nos. 3, 9, and 10, Exhibit C.

             128.   On December 17, 2015, Grossman sent an e-mail to all PriceMDs shareholders

   advising that the company would be making its “first ‘return of capital payment’ on April 15,

   2016.” In fact, Iannotti has not received a single return of capital payment to date.

             129.   PriceMDs failure to timely pay and account for its payments (or lack thereof)

   is a direct breach of the company’s contractual obligation to Iannotti to repay his capital

   investments “quarterly pro rata from 40% of collected revenue” until repaid in full. See Nos.

   3, 9, and 10, Exhibit C.

             130.   Furthermore, PriceMDs has breached the Iannotti SPA by failing to include him

   in dividend payments made to all shareholders, and by failing to issue promised stock

   certificates despite repeated assurances by Panella that same would be issued.

             131.   The Iannotti SPA contains an attorney’s fee provision relating to enforcement

   of the agreement.

             WHEREFORE, Iannotti demands judgment against PriceMDs for damages, attorneys’

   fees under the Iannotti SPA, court costs, and any such other and further relief as this Court

   deems just and appropriate.

                                             COUNT III
                                          Unjust Enrichment
                                        (Iannotti v. PriceMDs)

             132.   Iannotti incorporates and re-allege paragraphs 1 through 98 as if fully set forth

   herein.




                                                   24
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 25 of 40 PageID 25




           133.    This claim is plead in the alternative to Iannotti’s breach of contract claim

   against PriceMDs for breach of the Iannotti SPA.

           134.    As a result of the conduct described in the paragraphs comprising Count II

   herein, PriceMDs received goods and services purchased by Iannotti in reliance on PriceMDs’

   issuance of 12,500 shares of company stock.

           135.    As a consequence of the acts set forth above, PriceMDs was unjustly enriched

   by receiving said goods and services provided by Iannotti.

           136.    In equity and good conscience, PriceMDs should not be permitted to retain the

   goods or services without just compensation.

           WHEREFORE, Iannotti demands judgment against PriceMDs for damages, court

   costs, and any such other and further relief as this Court deems just and appropriate.

                                           COUNT IV
                                       Unjust Enrichment
                                (Holland and Iannotti v. PriceMDs)

           137.    Holland and Iannotti incorporate and re-allege paragraphs 1 through 98 as if

   fully set forth herein.

           138.    This claim is pled in the alternative to Holland’s claims for breach of contract

   against PriceMDs as it relates to the payments required to be paid by PriceMDs to Holland by

   the Holland SPA_1, and in the alternative to Iannotti’s claim for breach of contract against

   PriceMDs as it relates to the payments required to be paid by PriceMDs to Iannotti by the

   Iannotti SPA.

           139.    Holland and Iannotti invested $35,000 and $25,000 under the Holland SPA_1

   and the Iannotti SPA, respectively, and have seen absolutely no return on their investments.




                                                  25
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 26 of 40 PageID 26




          140.    While Holland has received certain return of capital payments, they have been

   sporadic and wholly inconsistent with amounts received by other investors.

          141.    Neither Holland nor Iannotti have had a single dollar of their investments

   returned as set forth in the Holland SPA_1 and the Iannotti SPA, respectively.

          142.    Additionally, Iannotti was not included in the four (known) dividend payments

   made to shareholders to date.

          143.    In a letter sent to all PriceMDs shareholders on or about February 20, 2019,

   Grossman proudly announced that “PriceMDs’ last raise in common stock was completed at

   $3.50 per share, which is equivalent to a $51 MM post-money valuation on a fully diluted

   basis.” Grossman also projected revenues for 2019 of “between $14 - $20+ million.”

          144.    To that end, PriceMDs has issued four (known) dividend payments to

   shareholders, in spite of the fact that not all shareholders have had their capital repaid in full,

   including Holland and Iannotti. These dividends, in even the smallest amounts, so greatly

   inure to the personal benefit of Grossman and Panella, while providing only a nominal benefit

   to the rest of the shareholders.

          145.    PriceMDs’ failure to repay Holland and Iannotti’s capital investments

   “quarterly pro rata from 40% of collected revenue” has unjustly enriched PriceMDs.

          146.    Moreover, PriceMDs’ failure to pay Iannotti the dividend payments made to all

   shareholders, has also unjustly enriched PriceMDs.

          147.    As a consequence of these acts, PriceMDs was unjustly enriched at the expense

   of both Holland and Iannotti, in that it wrongfully retained the monies otherwise due and owing

   to Holland and Iannotti.




                                                   26
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 27 of 40 PageID 27




           148.    In equity and good conscience, PriceMDs should not be permitted to retain the

   monies wrongfully withheld that are otherwise due and owing to Holland and Iannotti.

           WHEREFORE, Holland and Iannotti demand judgment against PriceMDs for

   damages, court costs, and any such other and further relief as this Court deems just and

   appropriate.

                                          COUNT V
                                          Accounting
                               (Holland and Iannotti v. PriceMDs)

           149.    Holland and Iannotti incorporate and re-allege paragraphs 1 through 98 as if

   fully set forth herein.

           150.    Although requested by Holland and Iannotti, PriceMDs has failed and refused,

   and continues to refuse, to account to either or both Holland and/or Iannotti for all monies paid

   by PriceMDs to Holland and Iannotti and the other shareholders of PriceMDs.

           151.    Holland and Iannotti are entitled to an accounting from PriceMDs based upon

   PriceMDs failure to pay or to account to them for its failure to timely pay the amounts due

   under their respective Stock Purchase Agreements.

           152.    An accounting is required because one or both of Iannotti and Hollands’

   remedies at law are inadequate.

           WHEREFORE, Holland and Iannotti respectfully request that this Court enter and

   order declaring their entitlement to an accounting of PriceMDs’ finances—specifically its

   payments to all shareholders since inception—and grant such further relief for Holland and

   Iannotti as this Court deem just and appropriate.




                                                  27
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 28 of 40 PageID 28




                                             COUNT VI
                                       Fraud in the Inducement
                           (Iannotti v. Grossman, Panella, and PriceMDs)

             153.   Iannotti incorporates and re-alleges paragraphs 1 through 98 as if fully set forth

   herein.

             154.   Grossman knowingly and intentionally made false representations to Iannotti in

   an effort to have Iannotti (and through Iannotti, Belmont) provide services and equipment for

   the benefit of PriceMDs.

             155.   Grossman, on behalf of PriceMDs, repeatedly informed Iannotti that he would

   be issued 12,500 shares of PriceMDs stock, valued at $25,000.00, in exchange for his provision

   of discounted programming services (through Belmont), graphic design services, and for his

   purchase of equipment for the use and benefit of PriceMDs.

             156.   Grossman made these representations to Iannotti, inter alia, in an email dated

   November 18, 2015.

             157.   Based upon this modification of the Iannotti SPA, Iannotti continued to provide

   the agreed upon services and to purchase equipment to outfit PriceMDs’ new corporate office,

   and Belmont continued to provide the agreed upon programming services, a portion of which

   satisfied Iannotti’s obligations under the Iannotti SPA.

             158.   Iannotti did not know that at the time he signed the Iannotti SPA, or later at the

   time he agreed with Grossman to modify the manner of consideration in that agreement, that

   Grossman, acting on behalf of PriceMDs, had no intent to deliver the stock certificates to

   Iannotti as promised; instead, Grossman and PriceMDs only entered into (and later agreed to




                                                   28
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 29 of 40 PageID 29




   modify) the Iannotti SPA to obtain the benefit of Iannotti and Belmont’s services and the

   equipment without providing anything in return.

           159.   Upon information and belief, Panella was aware of Grossman’s plan to defraud

   Iannotti and, in fact, assisted him in doing so.

           160.   On repeated occasions, Iannotti demanded that PriceMDs issue the stock

   certificates reflecting his 12,500 shares paid for through the provision of services and the

   purchase of office equipment as agreed upon between Grossman, on behalf of PriceMDs, and

   Iannotti.

           161.   Iannotti was forced to deal only with Panella on these issues in what can only

   be perceived as an attempt by Grossman to insulate himself from the fraud he perpetrated upon

   Iannotti, and Panella’s knowing assistance therewith.

           162.   Time and time again, Iannotti was promised by Panella that the certificates

   would be forthcoming.

           163.   The stock certificates were never issued, as the Defendants obviously never had

   any intention of allowing Iannotti to become a shareholder of PriceMDs in their eyes.

           164.   On February 23, 2017, sensing that he had been scammed into pouring endless

   efforts into a startup company based on empty promises, Iannotti submitted written notice to

   Grossman that he was resigning as CTO and from his position on the Board of Directors of

   PriceMDs. This letter also reflected Iannotti’s intent to retain the 12,500 shares stock he had

   purchased in the PriceMDs’ Friends & Family stock round.

           165.   Grossman, Panella, and PriceMDs knew the representations that they made to

   Iannotti were false at the time they made them.




                                                      29
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 30 of 40 PageID 30




             166.   Grossman and Panella knew that neither they, nor PriceMDs, would perform

   on their promises to issue the stock, which promises ultimately formed the basis of the Iannotti

   SPA.

             167.   Grossman and Panella’s representations on behalf of PriceMDs were designed

   to induce Iannotti to provide uncompensated services and to acquire furnishings for PriceMDs’

   benefit, and ultimately to induce Iannotti and to enter into the Iannotti SPA under false

   pretenses.

             168.   Iannotti acted in reasonable and justifiable reliance on Grossman, Panella, and

   PriceMDs’ false representations to their detriment by providing uncompensated services to

   PriceMDs and ultimately entering into the Iannotti SPA.

             169.   Iannotti has suffered damages as a result of their justifiable reliance.

             WHEREFORE, Iannotti demands judgment against Grossman, Panella, and PriceMDs

   for damages, including but not limited to punitive damages, court costs, and any such other

   and further relief as this Court deems just and appropriate.

                                             COUNT VII
                                     Negligent Misrepresentation
                           (Iannotti v. Grossman, Panella, and PriceMDs)

             170.   Iannotti incorporates and re-alleges paragraphs 1 through 98 as if fully set forth

   herein.

             171.   This claim is pled in the alternative to Iannotti’s claim for fraud in the

   inducement against Grossman, Panella, and PriceMDs.




                                                    30
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 31 of 40 PageID 31




             172.   At the time Grossman, Panella, and PriceMDs made the representations set

   forth herein, and more specifically Count VII for fraud in the inducement, they knew or should

   have known that the representations were false.

             173.   Iannotti justifiably relied on the representations by Grossman, Panella, and

   PriceMDs as to the provision of services and equipment to PriceMDs, in exchange for 12,500

   shares of PriceMDs’ stock and the issuance of certain stock options.

             174.   Iannotti has been damaged as a direct and proximate result of his reliance on

   Grossman, Panella, and PriceMDs’ misrepresentations.

             WHEREFORE, Iannotti demands judgment against Grossman, Panella, and PriceMDs

   for damages, including but not limited to punitive damages, court costs, and any such other

   and further relief as this Court deems just and appropriate.

                                            COUNT VIII
                                    Conspiracy to Commit Fraud
                                 (Iannotti v. Grossman and Panella)

             175.   Iannotti incorporates and re-alleges paragraphs 1 through 98 as if fully set forth

   herein.

             176.   Grossman and Panella conspired together in a scheme to defraud Iannotti.

             177.   Grossman and Panella acted in concert and at the behest of one another to

   convince Iannotti to enter into the Iannotti SPA, to provide services to and acquire furnishings

   for, and to continue to raise monies on behalf of PriceMDs.

             178.   In pursuit of the conspiracy, each of the Defendants promised to issue stock

   certificates in PriceMDs and to issue stock options for PriceMDs in exchange for Iannotti

   continuing to perform work for and on behalf of PriceMDs, to acquire furnishings, and to raise




                                                   31
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 32 of 40 PageID 32




   money from his family and friends for investment in the PriceMDs Friends and Family stock

   offering.

           179.    Grossman and Panella knew that they would not cause PriceMDs to perform its

   obligations under the Iannotti SPA, but conspired together and obtained Iannotti’s agreement

   to same.

           180.    Grossman and Panella knew that PriceMDs was not going to issue the stock

   certificates, nor pay the monies otherwise required under the terms of the Iannotti SPA to

   Iannotti.

           181.    As a direct and proximate result of the civil conspiracy by Grossman and

   Panella, Iannotti has been damaged.

           WHEREFORE, Iannotti demands judgment against Grossman and Panella for

   damages, including but not limited to punitive damages, court costs, and any such other and

   further relief as this Court deems just and appropriate.

                                            COUNT IX
                  Violation of the Florida Securities and Investor Protection Act
                                (Holland and Iannotti v. PriceMDs)

           182.    Holland and Iannotti incorporate and re-allege paragraphs 1 through 98 as if

   fully set forth herein.

           183.    PriceMDs offered and sold securities and/or investments to persons in Florida

   and throughout the United States.

           184.    Iannotti tendered services and equipment to PriceMDs at the request and

   solicitation of Grossman, on behalf of PriceMDs, based upon promises of 12,500 shares of

   PriceMDs stock at $2.00 per share, for an investment worth $25,000.00. In return for an




                                                  32
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 33 of 40 PageID 33




   investment, Iannotti was promised a payment quarterly pro rata from 40% of collected revenue

   of PriceMDs until the amount paid in stock purchase of PriceMDs.com of 50,000 shares dated

   9/1/15 was paid in full.

          185.    Holland was brought in as an investor in PriceMDs during the Friends & Family

   round by former PriceMDs Director of Finance, Chris Eikenberry. Holland made two separate

   investments during the Friends & Family round. On or about August 10, 2015, Holland entered

   into a Stock Purchase Agreement with PriceMDs under which he purchased 17,500 shares of

   company common stock at a price of $2.00 per share, for an initial investment of $35,000.

          186.    On or around January 8, 2016, Holland entered into a second Stock Purchase

   Agreement with PriceMDs pursuant to which he purchased an additional 50,000 shares of

   company common stock at the same price of $2.00 per share, for a second investment of

   $100,000.

          187.    PriceMDs issued stock certificates to Holland for both of his purchases pursuant

   to the terms of the Holland SPAs. Accordingly, Holland’s total investment in PriceMDs was

   $135,000, and Holland currently holds 67,500 shares of company common stock.

          188.    Both the Holland SPA_1 and Holland_SPA2 contain provisions for repayment

   of dollars invested.

          189.    The Holland SPA_1 provides, in relevant part:

          Jared Lynn Holland will be paid quarterly pro rata from 40% of collected
          revenue* until amount paid in stock purchase of PriceMDs.com of 17,500
          shares dated 8/10/15 is paid in full to Investor. *Revenue is monies paid solely
          and exclusively from sales of ‘Click Throughs’ on website PriceMDs.com.

   Holland SPA_1, Exhibit A.




                                                 33
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 34 of 40 PageID 34




          190.    Whereas, the Holland SPA_2 states:

          Jared Lynn Holland will be paid quarterly pro rata from 40% of collected
          revenue* until amount paid in stock purchase of PriceMDs.com of 50,000
          shares dated 1/8/16 is paid in full to Investor. *Revenue is monies paid
          exclusively from sales of products and services as well as strategic partnerships
          of PriceMDs.com.

   Holland SPA_2, Exhibit A.

          191.    Both agreements provide that: “Investor retains all shares purchased with this

   Agreement.” See Exhibit A, § 1.5; see Exhibit B, § 1.5.

          192.    In the nearly three (3) years that followed his initial investment, Holland did

   not receive a single dollar of capital repayment under either of the Holland SPAs. Moreover,

   Holland was not provided any accounting of the revenues collected and/or repaid to investors.

   Holland has never been provided an accounting or any type of explanation from PriceMDs of

   the revenues it has collected and/or repaid to investors.

          193.    In May 2018, without any accounting or explanation, PriceMDs made an initial

   return of capital payment to Holland in the amount of $3,199.49.

          194.    Since making his $135,000 investment in 2015, Holland has received return of

   capital payments from PriceMDs, as follows:

                                      $ 3,199.49 –    05/2018
                                      $ 3,274.49 –    09/2018
                                      $ 8,401.48 – 10/16/2018
                                      $12,290.10 – 01/18/2019
                                      $10,547.33 – 04/16/2019
                                      $11,602.06 – 07/10/2019
                                      $13,333.33 – 10/01/2019
                                      $13,953.49 –    01/2020
                                      $10,000.00 – 04/07/2020
                                      $13,398.23 – 06/26/2020




                                                  34
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 35 of 40 PageID 35




          195.    Holland also received a $0.01 per share dividend payment in January 2020 in

   the amount of $675, a $0.02 per share dividend payment in April 2020 in the amount of

   $1,350.00, a $0.021 per share dividend payment in July 2020 in the amount of $1,417.50, and

   a $0.025 per share dividend payment in September 2020 in the amount of $1,687.50.

          196.    These dividends resulted in nominal payments to Holland, however, upon

   information and belief, produced significant payments to the company’s top shareholders,

   including Grossman and Panella.

          197.    More specifically, Holland has never been provided any information as to how

   the return of capital payments he has received have been calculated and whether they actually

   corresponded to PriceMDs contractual obligation to pay him “quarterly pro rata from 40% of

   collected revenue.”

          198.    Holland has never been provided an explanation of why it took nearly three (3)

   years to receive his first return of capital payment.

          199.    PriceMDs has selectively paid return of capital payments to specific investors

   at its own discretion, rather than first paying Holland “quarterly pro rata from 40% of collected

   revenue” as the Holland SPAs require.

          200.    Furthermore, PriceMDs is paying significant dividends to its largest

   shareholders prior to fulfilling its return of capital obligation to Holland.

          201.    The Iannotti SPA and Holland SPAs are securities pursuant to Florida Statutes

   §517.021(21) because they are evidence of indebtedness and/or investment contract.

          202.    Iannotti provided the services and equipment to PriceMDs, as promised, but

   PriceMDs retained the funds otherwise due and owing to Iannotti, diverting these funds for




                                                   35
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 36 of 40 PageID 36




   their own benefit and the benefit of other shareholders in advance of Iannotti. Similarly,

   Holland provided funds of $135,000, and currently holds 67,500 shares of company common

   stock.

            203.   Both Iannotti and Holland are authorized to bring this action pursuant to Florida

   Statutes §517.191(5) because they have reason to believe that PriceMDs is engaged or are

   engaged in acts or practices constituting a violation of the Florida Securities Investor Protection

   Act.

            204.   Section 517.301(1)(a) declares it is unlawful for any person to “employ any

   device, scheme, or artifice to defraud” in connection with the offer or sale of “any investment

   or security.”

            205.   PriceMDs, by and through its agents, employed a device, scheme, or artifice to

   defraud Iannotti and Holland by causing them to invest in PriceMDs, whether through the

   provision of services and equipment or via the investment of $135,000.00, by promising falsely

   that Iannotti and Holland would be paid quarterly pro rata from 40% of collected revenue of

   PriceMDs until the amount paid in stock purchase of PriceMDs.com of 50,000 shares dated

   9/1/15 was paid in full.

            206.   Further, Section 517.301(1)(c), Florida Statutes, declares that it is unlawful for

   a person to “knowingly and willfully falsify, conceal, or cover up, by any trick, scheme, or

   device, a material fact, make any false, fictitious, or fraudulent statement or representation, or

   make or use any false writing or document, knowing the same to contain any false, fictitious,

   or fraudulent statement or entry.”




                                                   36
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 37 of 40 PageID 37




           207.    New contract partners were touted regularly without any evidence of signed

   contracts or actual business dealings. Investors were repeatedly told of the growing database

   of TPAs and physicians who had registered to use PriceMDs, though in reality, the database

   contents were simply scrubbed from the internet without the providers’ knowledge or any

   agreement to work with PriceMDs.

           208.    Simply put, PriceMDs’ leadership was selling a concept as though it was

   already a reality, causing investors like Holland and Iannotti to make investments they

   otherwise would not have made had true and accurate representations of the company’s status

   been known or disclosed

           209.    PriceMDs violated Section 517.301(1)(c) by falsely stating to Iannotti and

   Holland that they would receive the pro rata share of revenues based on their investments and

   acquisition of PriceMDs common stock.

           WHEREFORE, Holland and Iannotti demand judgment against PriceMDs for

   damages, enter temporary and permanent injunctions enjoining current and future violations

   of Chapter 517, freezing PriceMDs’ bank accounts, appointing a receiver, entering other

   injunctive relief, ordering restitution, assessing civil penalties against PriceMDs, awarding

   attorneys’ fees and court costs to Holland and Iannotti, and any such other and further relief as

   this Court deems just and appropriate.

                                          COUNT X
                   Breach of Implied Covenant of Good Faith and Fair Dealing
                               (Holland and Iannotti v. PriceMDs)

           210.    Holland and Iannotti incorporate and re-allege paragraphs 1 through 98 as if

   fully set forth herein.




                                                  37
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 38 of 40 PageID 38




           211.    The Holland SPA_1 and Iannotti SPA are valid contracts between Holland and

   Iannotti and PriceMDs on the other side.

           212.    Florida law implies a covenant of good faith and fair dealing in every contract.

           213.    Pursuant to the Holland SPA_1 and Iannotti SPA, both Holland and Iannotti

   were to receive certain payments from the revenue of PriceMDs.

           214.    Iannotti and Holland’s reasonable expectation was that PriceMDs would act in

   good faith and not, among other things, engage in self-dealing, pay other investors before

   paying them, and fail to issue the requisite payments under the contract.

           215.    The above-described actions constitute breaches of the implied covenant of

   good faith and fair dealing.

           216.    As a result of these breaches, Holland and Iannotti have been damaged.

           WHEREFORE, Holland and Iannotti demand judgment against PriceMDs for

   damages, court costs, and any such other and further relief as this Court deems just and

   appropriate.

                                         COUNT XI
              Florida Deceptive and Unfair Trade Practices Act (FDUTPA) Claim
                              (Holland and Iannotti v. PriceMDs)

           217.    Holland and Iannotti incorporate and re-allege paragraphs 1 through 98 as if

   fully set forth herein.

           218.    FDUTPA declares that: “unfair methods of competition, unconscionable acts or

   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce are

   hereby declared unlawful.” See § 501.204(1), Florida Statutes.




                                                  38
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 39 of 40 PageID 39




          219.    As discussed herein, PriceMDs caused to be delivered to Holland and Iannotti

   false information relating to the status, operations, and successes of PriceMDs, which

   constitutes a deceptive or unfair practice.

          220.    As a result of the foregoing deceptive or unfair practices, Holland and Iannotti

   have suffered actual damages.

          WHEREFORE, Holland and Iannotti demand judgment against PriceMDs for

   damages, court costs, interest, attorneys’ fees under Section 501.2015, Florida Statutes, and

   any such other and further relief as this Court deems just and appropriate.

                                   DEMAND FOR JURY TRIAL

          Holland and Iannotti hereby demand a trial by jury on all issues so triable.

                     NOTICE OF INTENT TO SEEK ATTORNEYS’ FEES

          Holland and Iannotti hereby serve notice on Defendants of their intent to seek an award

   of attorneys’ fees pursuant to the contracts sued upon and statutes enumerated, in the event that

   they prevail in this matter.




                                         [Signature follows]




                                                  39
Case 8:20-cv-02361-WFJ-AAS Document 1 Filed 10/08/20 Page 40 of 40 PageID 40




   Dated: October 8, 2020.

                              Respectfully submitted,

                              /s/Christopher L. DeCort
                              CHRISTOPHER L. DECORT, FBN 89009, Trial Counsel
                              cdecort@jclaw.com
                              NICOLE DEESE NEWLON, FBN 832391
                              nnewlon@jclaw.com
                              JOHNSON, CASSIDY,
                              NEWLON & DECORT, P.A.
                              2802 N. Howard Avenue
                              Tampa, Florida 33607
                              Telephone: (813) 699-4859
                              Facsimile: (813) 235-0462
                              Secondary: swalker@jclaw.com
                              Attorneys for Plaintiffs




                                        40
